— Appeal from a decision of the State Industrial Board, denying the application of the self-insurer for a rescission of the award and dismissal of the claim. The deceased was employed by the appellant in the repair of ships, with the use of a floating dry dock, in the city of New York. While passing over a gangway above the dry dock he was afflicted with a seizure which caused him to fall on the gangway, and because of his involuntary movements rolled from the gangway, and fell sixty feet to the dry dock below, and was killed. The employer filed a notice of injury, which stated the amount of his wages. A notice of hearing was given October 3, 1916, which stated, “ if you desire to file objection to this disposition of your ease please make in writing on the back of this sheet an application for a hearing stating the grounds of your objections,” and also saying that there will be a recommendation “ that an award be made.” The record does not disclose that any objection was filed. At the hearing thus noticed an award for death benefits was made. These benefits were paid until 1935, when the application was made for rescission. There was sufficient before the State Industrial Board to justify finding that the self-insured employer waived its admiralty rights, and assumed liability to pay the award. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.